Exhibit 10.85(e)

AMENDMENT NO. 5

TO SERIES 2012-1 SUPPLEMENT

This AMENDMENT NO. 5 TO SERIES 2012-1 SUPPLEMENT, dated as of November 30, 2012
(this “Amendment”), is between Centre Point Funding, LLC (“CPF”), as Issuer,
Budget Truck Rental LLC, as Administrator, Deutsche Bank Securities Inc., as
Administrative Agent, Deutsche Bank Trust Company Americas, as a Non-Conduit
Purchaser, Thames Asset Global Securitization No. 1 Inc., as a CP Conduit
Purchaser, The Royal Bank of Scotland plc, as a Funding Agent and an APA Bank,
and the Bank of New York Mellon Trust Company, N.A. (“BNYMTC”), in its
capacities as Trustee (in such capacity, the “Trustee”), Series 2012-1 Agent and
Securities Intermediary.

RECITALS:

WHEREAS, CPF and the Trustee entered into that certain Amended and Restated Base
Indenture, dated as of March 9, 2010 (as the same may be amended, modified,
supplemented or amended and restated in accordance with its terms, the “Base
Indenture”);

WHEREAS, the parties hereto entered into that certain Series 2012-1 Supplement
to the Base Indenture, dated as of March 14, 2012, (the “Series Supplement”);

WHEREAS, pursuant to Section 12.11 of the Series Supplement, the Series
Supplement may be modified or amended in accordance with the requirements of
Section 12.1 of the Base Indenture subject to the consent of the Series 2012-1
Required Noteholders;

WHEREAS, pursuant to Section 12.1 of the Base Indenture, the provisions of the
Series Supplement may be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by CPF, the Trustee and,
in respect of any amendment, modification or waiver to the Series Supplement
which affects only the Series 2012-1 Notes and does not affect the Noteholders
of any other Series of Notes, as substantiated by an Officer’s Certificate, the
Series 2012-1 Required Noteholders;

WHEREAS, Windmill Funding Corporation assigned its Purchaser Group Invested
Amount and its rights and obligations under the Series Supplement and the other
Series 2012-1 Related Documents to Thames Asset Global Securitization No. 1 Inc.
on November 19, 2012 in accordance with Section 12.1(b) of the Series
Supplement;

WHEREAS, the Series 2012-1 Noteholders party hereto constitute the Series 2012-1
Required Noteholders; and

WHEREAS, this Amendment has been duly authorized by all necessary limited
liability company action on the part of CPF.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.1. Terms Defined in Series Supplement or Base Indenture. Capitalized
terms used in this Amendment not herein defined shall have the meaning contained
in the Series Supplement and, if not defined therein, in the Definitions List
attached to the Base Indenture as Annex 1 or as otherwise set forth in the Base
Indenture.

ARTICLE II.

Amendments

Section 2.1. Amendment to Section 5.12(a). Section 5.12(a) of the Series
Supplement is hereby amended and restated in its entirety as follows:

“(a) On the Series 2012-1 Closing Date, CPF shall enter into an interest rate
cap agreement (the “Series 2012-1 Closing Date Hedge”) with a Qualified Interest
Rate Hedge Counterparty, having an aggregate notional amount at least equal to
$70,100,000, a strike rate of 4.00%, a term of at least until the earlier of
(x) the Series 2012-1Termination Date and (y) the date that the Series 2012-1
Notes are rated by a Rating Agency and that is otherwise in form and substance
acceptable to each Funding Agent and each Non-Conduit Purchaser. On or prior to
the date that the Series 2012-1 Notes are rated by a Rating Agency, CPF shall
enter into one or more interest rate cap agreements (each such interest rate cap
agreement a “Series 2012-1 Permanent Interest Rate Hedge” and each Series 2012-1
Permanent Interest Rate Hedge and the Series 2012-1 Closing Date Hedge a “Series
2012-1 Interest Rate Hedge”) with a Qualified Interest Rate Hedge Counterparty,
having an aggregate notional amount at least equal to the Series 2012-1 Invested
Amount on such date, a strike rate of 3.00%, a term of at least until the Series
2012-1 Termination Date and that are otherwise in form and substance acceptable
to each Funding Agent and each Non-Conduit Purchaser; provided, however, that
any Series 2012-1 Permanent Interest Rate Hedge that complies with each Rating
Agency’s then current published criteria shall be deemed to be in form and
substance acceptable to each Funding Agent and each Non-Conduit Purchaser.”

Section 2.2 Amendment to Section 3.6(d). Section 3.6(d) of the Series 2012-1
Supplement is hereby amended by adding the text “average daily” immediately
prior to the text “Maximum Purchaser Group Invested Amount” therein.”

Section 2.3. Amendment to Article III. Article III of the Series 2012-1
Supplement is hereby further amended by adding the following as a new
Section 3.11:

“Section 3.11 Reductions of the Commitments. On any Business Day during the
Series 2012-1 Revolving Period, CPF may, upon two (2) Business Days’ prior
written notice to the Administrative Agent (effective upon receipt) (with copies
to the Administrator and the Trustee) reduce the Series 2012-1

 

2



--------------------------------------------------------------------------------

Maximum Invested Amount in an amount equal to $5,000,000 or a whole multiple of
$250,000 in excess thereof; provided that no such termination or reduction shall
be permitted if, after giving effect thereto and to any reduction in the Series
2012-1 Invested Amount on such date, the Purchaser Group Invested Amount with
respect to any Purchaser Group would exceed the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group then in effect. Any reduction in the
Series 2012-1 Maximum Invested Amount shall be made on a pro rata basis to the
Maximum Purchaser Group Invested Amounts with respect to the Purchaser Groups,
based on the Maximum Purchaser Group Invested Amount with respect to each
Purchaser Group. Once reduced, the Maximum Purchaser Group Invested Amounts may
not be subsequently reinstated without each such Purchaser Group’s prior written
consent, which consent shall be granted or not in the sole discretion of such
Purchaser Group.”

Section 2.4. Amendment to Definition of “Fee Letter”. The definition of “Fee
Letter” in the Series Supplement is hereby amended by deleting the text “means
the second amended and restated letter dated as of October 31, 2012” and
replacing such text with “means the fourth amended and restated letter dated as
of November 30, 2012.”

Section 2.5. Amendment of Schedule I. Schedule I of the Series 2012-1 Supplement
is hereby deleted in its entirety and substituted with Schedule I, as it appears
in Schedule A hereto.

ARTICLE III.

Miscellaneous

Section 3.1. Effectiveness of Amendment. This Amendment shall become effective
on the first date that the Trustee has received an Officer’s Certificate of CPF
stating that this Amendment affects only the Series 2012-1 Notes and does not
affect the Noteholders of any other Series of Notes.

Section 3.2. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any of the parties
hereto under the Series Supplement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Series Supplement, all of which are hereby ratified and
affirmed in all respects by each of the parties hereto and shall continue in
full force and effect. This Amendment shall apply and be effective only with
respect to the provisions of the Series Supplement specifically referred to
herein, and any references in the Base Indenture to the provisions of the Series
Supplement specifically referred to herein shall be to such provisions as
amended by this Amendment.

Section 3.3. Waiver of Amortization Event With Respect Series 2012-1 Interest
Rate Hedges. The Series 2012-1 Noteholders, by executing this Amendment, hereby
(a) waive any Amortization Event occurring as a result of CPF’s failure to
maintain Series 2012-1 Interest Rate Hedges in accordance with Sections 5.12(a)
and (b) of the Series Supplement on any date prior to the effectiveness of this
Amendment and (b) agree not to declare the occurrence of a Series 2012-1 Limited
Liquidation Event arising therefrom and agree that the Series 2012-1 Rapid
Amortization Period shall not have commenced.

 

3



--------------------------------------------------------------------------------

Section 3.4. Waiver of Notice. Each of the parties hereto waives any prior
notice and any notice period that may be required by any other agreement or
document in connection with the execution of this Amendment.

Section 3.5. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 3.6. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PROVISIONS
THEREOF REGARDING CONFLICTS OF LAWS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 3.7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties herein in separate counterparts, each of
which when executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

Section 3.8. Direction to BNYMTC. By their respective signatures hereto, the
Series 2012-1 Noteholders signatory hereto hereby authorize, instruct and direct
BNYMTC in its various capacities hereunder to executive and deliver this
Amendment.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

CENTRE POINT FUNDING, LLC, as Issuer By:   /s/ Joseph A. Ferraro  

Name:

Title:

 

Joseph A. Ferraro

Senior Vice President, Operations

 

BUDGET TRUCK RENTAL LLC, as Administrator By:   /s/ Joseph A. Ferraro  

Name:

Title:

 

Joseph A. Ferraro

Senior Vice President, Operations

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Administrative Agent By:   /s/ Casey Rust  

Name:

Title:

 

Casey Rust

Vice President

By:   /s/ Billy Strobel  

Name:

Title:

 

Billy Strobel

Vice President

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Non-Conduit Purchaser By:   /s/ Casey
Rust  

Name:

Title:

 

Casey Rust

Vice President

By:   /s/ Ian Salters  

Name:

Title:

 

Ian Salters

Director

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]



--------------------------------------------------------------------------------

THAMES ASSET GLOBAL SECURITIZATION NO. 1 INC., as a CP Conduit Purchaser By:  
/s/ David V. Angelis  

Name:

Title:

 

David V. DeAngelis

Vice President

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent By:   RBS Securities Inc., as
agent

By:   /s/ David J. Donofrio  

Name:

Title:

 

David J. Donofrio

Director

 

THE ROYAL BANK OF SCOTLAND PLC, as an APA Bank By:   RBS Securities Inc., as
agent

By:   /s/ David J. Donofrio  

Name:

Title:

 

David J. Donofrio

Director

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely as Trustee, as Series 2012-1 Agent and as Securities Intermediary By:
  /s/ David H. Hill  

Name:

Title:

 

David H. Hill

President

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

 

AVIS BUDGET CAR RENTAL, LLC, in its individual capacity By:   /s/ Rochelle
Tarlowe  

Name:

Title:

 

Rochelle Tarlowe

Vice President and Treasurer

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]



--------------------------------------------------------------------------------

Schedule A to Amendment No. 5

SCHEDULE I TO SERIES 2012-1 SUPPLEMENT

CP Conduit Purchasers

 

CP Conduit

  

APA Banks

  

Funding Agent

  

APA Bank Percentage

  

Maximum Purchaser Group
Invested Amount

Thames Asset Global Securitization No. 1 Inc.    Royal Bank of Scotland plc   
Royal Bank of Scotland plc    100%    $35,000,000

Non-Conduit Purchasers

 

Non-Conduit Purchaser

  

Maximum Purchaser Group Invested Amount

Deutsche Bank Trust Company Americas    $35,000,000

 

[Signature Page to Amendment No. 5 to Series 2012-1 Supplement]